Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 16/251234, filed on 01/18/2019. Claims 1-18 are still pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9, 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 2110761 to Blume (henceforth referred to as Blume).
Regarding claims 1-9, 14-16, Blume discloses a base fame (i.e. Fig. 1) for a reach truck (i.e. Machine Translation line 132) comprising: 
a wheel arm subassembly comprising two wheel arms (i.e. Fig. 1, ref. 12 and 12) each having a front end (i.e. Fig. 1, end of ref. 12 at ref. 1) and an opposing rear end (i.e. Fig. 1, end of ref. 12 at ref. 13), wherein a load wheel receiver (i.e. Fig. 1, ref. 13) is positioned on each rear end; and 
a counterweight (i.e. Fig. 1, ref. 1) positioned at the front end of the two wheel arms and coupled to the wheel arm subassembly by a plurality of screw connections, wherein the plurality of screw connections comprise a first position of screw connections (i.e. Fig. 1, inferred 
wherein the first portion of screw connections each extend in a first direction (i.e. Fig. 1, front to back direction) and the second portion of the screw connections each extend in a second direction (i.e. Fig. 1, side to side direction) which is different from the first direction.
Wherein the wheel arm subassembly comprises a transverse connection (i.e. Fig. 1, ref. 2) welded to the two wheel arms.
Wherein the first direction is a right angle relative to the second direction (i.e. Fig. 1, direction of ref. 21’ is perpendicular to direction of ref. 14). 
Wherein at least one of the first portion of screw connections and the second portion of screw connections is configured to transmit forces transversely to at least one of the first and second direction (i.e. implied since in Fig. 1, direction of ref. 21’ is perpendicular to direction of ref. 14, then ref. 21’ transmits a force transversely to the second direction).
Wherein the transverse connection comprises at least one of a horizontally arranged base plate and a vertically arranged transverse member (i.e. Machine translation line 175: the U-shaped profile implies a vertical and a horizontal member).
Wherein the first portion of the screw connections is between the counterweight and the transverse member (i.e. Fig. 1, ref. 21’ goes through ref. 2 and ref. 21) and the second portion of the screw connections is between the counterweight and the base plate (i.e. Fig. 1, at least one of the through holes, ref. 14, seen attached at sides of ref. 2). 
Wherein the counterweight extends a width (i.e. Fig. 1, ref. 1 extends side to side of the frame) of the base frame. 
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 2110761 to Blume in view of DE 2658696 to Funke et al (henceforth referred to as Funke).
Regarding claims 5-7, Blume does not disclose specific connection structures such as dowel pins, discs or tolerances. However, these connection structures are known and are not novel to the invention. For example, Funke teaches a counterweight (i.e. Fig. 1, ref. 7) for a lift truck (i.e. Fig. 1) comprising a first portion of screw connections (i.e. Fig. 1, ref. 9) extending in a first direction and a second portion of screw connections (i.e. Fig. 1, ref. 8) extending in a second direction at a right angle to the first direction. Funke further teaches one of the first and second screw connections comprises a dowel pin wherein the dowel pin (i.e. Fig. 3, ref. 19) is configured to accept a screw (i.e. Fig. 3, ref. 9). Wherein the dowel pin is configured to permit tolerance compensation transversely to the first direction (i.e. since pin is not said to be threaded, this implies a looser fit allowing for tolerances). Funke also teaches an alternative . 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 2110761 to Blume in view of US Patent No. 3,029,088 to Loef (henceforth referred to as Loef).
Regarding claim 16, Blume does not specifically teach the counterweight is comprised of cast iron. However, cast iron is a known material in the art and not novel to the invention. For example, Loef teaches a lift truck (i.e. Fig. 1) and teaches that it is normal practice to use cast iron blocks as counterweights at a rear of a chassis of the truck (i.e. Column 1, lines 14-16). Therefore, it would  have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use cast iron as taught in Loef for the counterweight as taught in Blume for a heavy, durable material and there would have been reasonable expectation of success. 
Allowable Subject Matter
Claim 10-13 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 4,067,415 to Samide teaches a counterweight mounting arrangement with first and second connections at right angles to each other.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654